Title: To James Madison from Jacob Gideon Jr., 15 August 1818
From: Gideon, Jacob, Jr.
To: Madison, James


Sir
Washington, August 15, 1818.
Permit me to present you herewith a copy of my Edition of the “Federalist,” the copy of which you were so kind as to furnish me. Permit me also to mention that this is the first work of merit published within the district of Columbia; and the very flattering manner with which it has been received by the public, in consequence of the revision of the numbers written by yourself (which you gave them before I received it) is highly gratifying to me.
The addition to the work, of the authors’ names as affixed by you to the several numbers, will tend much to stop the many misrepresentations which have gone abroad, concerning some of the papers heretofore ascribed to Mr. Hamilton, and now ascertained to have been written by yourself.
To support my claim to the only correct list of names ever published with the work, I must beg the favor of you to let me retain, in my possession, the copy of the book you loaned me.

I hope you will find the errors, as noted by you, corrected agreable to your wishes. I have the honor to be, very Respectfully, Sir, your most obt. servant.
Jacob Gideon, Junr
